Citation Nr: 0413525	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  01-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hammertoes.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of nasal septum surgery. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran had active service from July 1953 to January 
1957.

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that determined the veteran had not 
presented new and material evidence to reopen claims for 
entitlement to service connection for hammertoes and 
residuals of nasal septum surgery.

In March 2003, the Board remanded this matter for additional 
development.  The case has been returned for appellate 
review. 

The issue of entitlement to service connection for residuals 
of nasal septum surgery is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  In June 1977, the RO denied entitlement to service 
connection for nasal septum surgery and bilateral hammertoes.

2.  Evidence received since the June 1977 RO decision denying 
entitlement to service connection for nasal septum surgery 
and bilateral hammertoes is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

3.  Bilateral hammertoes resulted from disease or injury in 
service.





CONCLUSIONS OF LAW

1.  The June 1977 RO decision denying entitlement to service 
connection for bilateral hammertoes and nasal septum surgery 
is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  The evidence received since the RO's June 1977 decision 
is new and material; thus, the claims of service connection 
for bilateral hammertoes and nasal septum surgery are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (applicable to claims filed prior to August 
29, 2001).

3.  The criteria for service connection for bilateral 
hammertoes have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, VA's 
duty to notify and assist has been met to the extent 
necessary to reopen the claims and allow a grant of the claim 
of entitlement to service connection for hammertoes.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The REMAND 
herein discusses VA's duty to assist with regard to the issue 
of entitlement to service connection for residuals of nasal 
septum surgery. 



II. New and material evidence

In June 1977, the RO denied service connection for bilateral 
hammertoes and nasal septum surgery, and that decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

The evidence received subsequent to June 1977 is presumed 
credible for the purposes of reopening the veteran's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence presented since June 1977 includes lay 
statements from two of the veteran's comrades in which they 
report that they observed the veteran in service experiencing 
foot pain.  One of the veteran's comrades noted in his 
statement that he actually visited the veteran when the 
veteran was on sick call for foot pain.  This evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's hammertoes and is 
therefore considered new and material.
 
The evidence presented since June 1977 also includes VA 
outpatient treatment records reflecting the veteran suffers 
from a current sinus disability diagnosed as seasonal 
allergies.  As shown by the findings in the April 1977 VA 
examination report, there was no evidence the veteran 
suffered from a nasal or sinus disability at the time of the 
June 1977 rating decision.  The VA outpatient treatment 
records are new and material in that they provide competent 
evidence of a current sinus disability, a requirement for 
service connection that had not been satisfied at the time of 
the June 1977 rating decision.  Cf. Sagainza v. Derwinski, 1 
Vet. App. 575, 579 (1991).  Consequently, the record contains 
new and material evidence to reopen the claims.

III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 
 
Recent VA examination and outpatient treatment records show 
the veteran currently suffers from bilateral hammertoes.  The 
limited service medical records in the claims file include a 
November 1956 discharge examination report in which bilateral 
hammertoes was noted as symptomatic, but existing prior to 
service.  An assessment that they existed prior to service, 
however, cannot be confirmed in the absence of any additional 
service medical records, such as the enlistment examination 
report.  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Therefore, the discharge examiner's statement that hammertoes 
pre-existed service is not conclusive in this case, 
particularly in light of the lack of additional service 
medical records.  

Accordingly, there is evidence showing that the veteran had 
hammertoes upon his separation from service, as well as lay 
statements from two comrades indicating that they observed in 
service the veteran's foot pain and his medical treatment of 
that pain.  The evidence in this case is so evenly balanced 
so as to warrant application of the benefit of the doubt 
rule.  The Board finds that the evidence of record is in 
equipoise and entitlement to service connection for bilateral 
hammertoes must be granted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for bilateral hammertoes is 
reopened.

Entitlement to service connection for bilateral hammertoes is 
granted.

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of nasal 
septum surgery is reopened; to this extent only, the appeal 
is granted.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The discharge examination report and other evidence of record 
indicate the veteran had nasal surgery while on active duty 
in 1955.  As there is also evidence of a current sinus 
disability, VA examination is indicated.  See 38 C.F.R. 
§ 3.159(c)(4).

The evidence of record makes several references to the 
veteran's in-service nasal surgery ("submucous resection"), 
but the actual records of that procedure, conducted by 
private physician Dr. Brownell, are not in the claims file.  
VA should take this opportunity on remand to obtain this 
evidence. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied.  The notice must inform 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide and (4) request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  A record of 
his notification must be incorporated 
into the claims file.

2.  Make arrangements to obtain medical 
records from 
Dr. Brownell documenting treatment that began 
in 1955 or 1956 for nasal or sinus problems.

3.  After associating any additional 
records obtained as a result of this 
remand, schedule the veteran for a VA 
sinus examination.  Any indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner; 
the examiner should indicate in the 
examination report whether the claims 
file was reviewed.  

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current sinus disability.  
Is it at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that any current sinus disability had its 
onset during active service or is related 
to any in-service disease or injury, 
including the surgery performed in 1955?  
A detailed rationale for any opinion 
expressed should be provided.

4.  Thereafter, review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.

5.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



